Citation Nr: 0912547	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than August 28, 1998 
for service connection for bipolar disorder, panic disorder 
with agoraphobia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran's claim is being 
managed out of the Newark, New Jersey RO, however.  


FINDINGS OF FACT

1.  By a rating action in May 2002, which the veteran did not 
appeal, the RO granted service connection for bipolar 
disorder, panic disorder with agoraphobia, effective from 
August 28, 1998.

2.  The Veteran filed a claim for an earlier effective date 
for the award of service connection for bipolar disorder, 
panic disorder with agoraphobia, in March 2006. 


CONCLUSIONS OF LAW

1.  The May 2002 RO decision which assigned an effective date 
of August 28, 1998 is final as to the matter of an effective 
date for service connection for bipolar disorder, panic 
disorder with agoraphobia.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The veteran's current claim of entitlement to an earlier 
effective date for service connection for bipolar disorder, 
panic disorder with agoraphobia was not timely filed and must 
be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (2008).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase 'shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.'  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase 'will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.'  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. § 
3.400(b) (2).

Applicable regulations provide that a claim may be either a 
formal or informal written communication 'requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.' See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have intent to file a 
claim for VA benefits).  A claim, whether 'formal' or 
'informal,' must be 'in writing' in order to be considered a 
'claim' or 'application' for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the 'mere presence' of a diagnosis of a specific 
disorder in a VA medical report 'does not establish an intent 
on the part of the Veteran' to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later with-drawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  If a claimant wishes to reasonably raise CUE, 
'there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

History and Analysis

The Veteran contends that an effective date earlier than 
August 28, 1998, for the grant of service connection for 
bipolar disorder, panic disorder with agoraphobia, is 
warranted in this case.  The Veteran argues that VA medical 
records from April 1983 or a September 21, 1999 letter from a 
VA physician constitute an unadjudicated informal claim to 
reopen the September 1972 rating decision which denied the 
Veteran compensation for a nervous condition.  

The Veteran submitted his original claim of service 
connection for a nervous condition in July 1972.  The RO 
denied the Veteran's claim for a nervous condition (diagnosed 
as passive aggressive personality disorder with anxiety 
features) in a rating decision dated September 1972.  The 
Veteran did not appeal this decision, and to date, has not 
alleged non-receipt of this decision.  Thus, this decision is 
final.  

VA treatment records from April 7, 1983 to May 24, 1983 show 
that the Veteran was admitted to the hospital with multiple 
mental health symptoms and was diagnosed with bipolar 
disorder during this period of time.  

The Veteran submitted a claim to reopen service connection 
for a nervous condition August 1998.  

A VA physician letter from September 1999 shows that the 
Veteran was being treated for a schizophrenia schizoaffective 
type disorder and had in the past used alcohol and drugs to 
relieve extreme anxiety and distress arising out of his 
psychiatric problems.  A VA examiner in January 2002 
diagnosed the Veteran with bipolar disorder, panic disorder 
with agoraphobia.  The examiner opined that it appeared to 
have started while the Veteran was in service, taking the 
form of an anxiety disorder, although the bipolar disorder 
appears to have started after he left the military.  The 
examiner also opined that the Veteran was unable to work 
because of his psychiatric problems.  

In May 2002 the RO granted service connection for bipolar 
disorder, panic disorder with agoraphobia, with a 100 percent 
rating effective from August 28, 1998, the date of the 
Veteran's claim to reopen.  In March 2006 the Veteran filed a 
claim purportedly seeking adjudication of an informal claim 
to reopen as expressed by the VA medical records of April 7, 
1983 to April 15, 1983 or in the alternative, the September 
21, 1999 letter from a VA physician.  This claim seeks an 
effective date as early as April 7, 1983 for the Veteran's 
service-connected bipolar disorder, panic disorder with 
agoraphobia.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on clear and unmistakable error (CUE).  
In essence, the Court in Rudd held that there is no 
'freestanding' earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's earlier effective date claim filed 
in March 2006 for service-connection for bipolar disorder, 
panic disorder with agoraphobia must be dismissed.  The 
Veteran's claim for service connection for bipolar disorder, 
panic disorder with agoraphobia was granted by the RO in a 
May 2002 rating decision and the effective date of August 28, 
1998 was assigned as the date of the reopened claim.  The 
Veteran did not appeal that decision to the Board, and the 
RO's decision thus became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008) (in general, 
unappealed RO decisions are final).

If the Veteran believed that the RO's May 2002 assignment of 
an effective date of August 28, 1998 for service connection 
for bipolar disorder, panic disorder with agoraphobia was 
incorrect for any reason, including any purported 
unadjudicated informal claims associated with the issue, his 
proper recourse was to appeal to the Board then.  Because the 
Veteran did not appeal, the RO's decision became final.  That 
being the case, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim 
alleging that the RO's original decision in May 2002 which 
assigned the August 28, 1998 effective date contained CUE.  
See 38 C.F.R. § 3.105(a) (2008).  To date, the Veteran has 
not alleged CUE in the May 2002 rating decision.

In summary, the May 2002 RO decision is final as to the 
effective date of August 28, 1998 for service connection for 
bipolar disorder, panic disorder with agoraphobia.  The Court 
made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the Veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board acknowledges that the Veteran argues that the 
effective date should be the date when VA treatment records 
first reflected bipolar disorder, reflecting an informal 
claim.  Since the Veteran's claim for an earlier effective 
date is being dismissed as a matter of law pursuant to Rudd, 
the Board only notes the following parenthetically:  The pre-
August 1998 treatment records could not, as a matter of law, 
provide the Veteran an earlier effective date, since while 
bipolar disorder was shown in the April 1983 VA medical 
records, the notation in the medical evidence of record alone 
is not sufficient to constitute an informal claim of service 
connection under 38 C.F.R. § 3.155.  See MacPhee v. 
Nicholson, 459 F.3d 1353 (Fed. Cir. 2006); see also Brannon 
v. West, 12 Vet. App. 32 (1998); Criswell v. Nicholson, 20 
Vet. App. 501, 504 (2006).  If a previous claim for benefits 
is denied, such records may only be considered informal 
claims after an award of service connection has been granted.  
MacPhee, 459 at 1326-1327 (informal claim under § 3.157(b)(1) 
'must be for a condition that not only has been the subject 
of a prior claim, but the condition must also have previously 
been found to be service connected....this regulation makes 
clear that a medical examination report will only be 
considered an informal claim for an increase in disability 
benefits if service connection has already been established 
for the disability'), or disallowed because the disability 
was 'not compensable in degree.  See 38 C.F.R. § 3.157(b) 
(2008). 

Accordingly, the Board finds that the Veteran lacks 
entitlement under the law for his 'freestanding' earlier 
effective date claim and the claim must be dismissed as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; what VA will seek to provide; and what the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  

As the law and not the facts are dispositive, there is no 
reasonable possibility that further assistance to the Veteran 
would substantiate his claim and the provisions of the VCAA 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

The claim of entitlement to an effective date prior to August 
28, 1998, for the grant of service connection for bipolar 
disorder, panic disorder with agoraphobia, is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


